Citation Nr: 1036154	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-11 005A	)	DATE
	)
	)


THE ISSUE

Whether a September 1983 decision of the Board of Veterans' 
Appeals, which denied entitlement to service connection for a 
chronic back disorder and an acquired psychiatric disorder, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

(The issues of entitlement to an effective date earlier than 
April 22, 1993, for the grant of service connection for 
degenerative changes of the lumbar spine and entitlement to an 
effective date earlier than April 22, 1993, for the grant of 
service connection for dysthymic disorder will be addressed in a 
separate decision, under a separate docket number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K.G., Associate Counsel

INTRODUCTION

The moving party served on active duty from January 1964 to April 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging CUE in a September 1983 
Board decision.

As an initial matter, the Board acknowledges that, at his May 
2009 hearing, the moving party implied that there is clear and 
unmistakable error in prior Board decisions and rating decisions.  
However, his previous claims asserting CUE in various Board 
decisions and rating decisions have been adjudicated and denied.  
See April 1999 and July 2000 Board decisions.  

If the moving party wishes to pursue additional claims alleging 
CUE based upon a new theory other than one that has been 
previously adjudicated in a final decision, the Board notes that 
he may do so because any claim of CUE based on another theory 
constitutes a new claim, i.e., a prior denial does not prohibit 
the moving party from filing a CUE motion under a different 
theory.  See Andre v. Principi, 301 F.3d 1354, 1361 
(Fed.Cir.2002); Jarrell v. Nicholson, 20 Vet. App. 326, 333 
(2006) (en banc).  However, the Board emphasizes that any claim 
of CUE must be pled with specificity.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000) (per curium), aff'd sub nom.; Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002).  As such, he will need 
to sufficiently articulate his claim for CUE to the RO, to 
include communicating the nature of the alleged error and the 
rating decision(s) in which the alleged error occurred.  

As to his general assertions that there is CUE in other 
"previous VA decisions" (see June 2007 report of contact), this 
is insufficient to raise a claim for CUE in each and every Board 
and rating decision.  He must (1) specifically set forth what, if 
any, legal error or factual error may have been committed for 
each decision that he believes contains CUE and (2) raise a new 
theory of CUE that has not previously been adjudicated.  Even 
with a sympathetic reading, at this point, it is unclear the 
specific error he is alleging and which rating decision contained 
the alleged error.  As he has not communicated what, if any, 
legal error or factual error may have been committed in the 
"previous VA decisions," the Board finds that, at this time, no 
further consideration is warranted with regard to his general 
assertions of CUE.  


FINDINGS OF FACT

1.  In September 1983, the Board reopened and denied entitlement 
to service connection for a chronic back disorder and an acquired 
psychiatric disorder.

2.  The September 1983 Board decision was adequately supported by 
the evidence then of record, and was not undebatably erroneous; 
the record does not demonstrate that the correct facts, as they 
were known in September 1983, were not before the Board or that 
the Board incorrectly applied statutory or regulatory provisions 
extant at that time, such that the outcome of the claim would 
have been manifestly different but for the error.


CONCLUSION OF LAW

The September 1986 Board decision denying the moving party's 
claim for entitlement to service connection for a chronic back 
disorder and an acquired psychiatric disorder did not contain 
CUE.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As an initial matter, a motion for reversal or revision of prior 
Board decisions due to CUE is not a claim but a collateral attack 
on a prior decision.  Thus, one requesting such reversal or 
revision is not a claimant within the meaning of the 38 U.S.C.A. 
§ 5103 and 5103A and, consequently, the notice and development 
provisions of the statutes and regulations do not apply in CUE 
adjudications.   Livesay v. Principi, 15 Vet. App. 165 (2001); 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  
Accordingly, no further discussion regarding the duty to assist 
is required.

Clear and Unmistakable Error

While the law vests the Board with original jurisdiction to 
determine whether CUE exists in a prior final Board decision, the 
shape and expanse of that review is controlled by statute and 
regulations.  Motions for review of prior Board decisions on the 
grounds of CUE are adjudicated pursuant to the Board's Rules of 
Practice at 38 C.F.R. §§ 20.1400-1411.  38 C.F.R. § 20.1403 
relates to what constitutes CUE and what does not, and provides 
as follows:

(a)  General.  Clear and unmistakable error 
is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant 
at the time were incorrectly applied.

(b)  Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in 
a prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 21, 
1992, the record that existed when that 
decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that decision, 
provided that the documents could 
reasonably be expected to be part of the 
record.

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision of 
a Board decision on the grounds of clear 
and unmistakable error, there must have 
been an error in the Board's adjudication 
of the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not absolutely 
clear that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.

(1)  Changed diagnosis.  A new medical 
diagnosis that 'corrects' an earlier 
diagnosis considered in a Board decision.

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute 
or regulation where, subsequent to the 
Board decision challenged, there has been a 
change in the interpretation of the statute 
or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.

The moving party must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Nonspecific allegations of 
failure to follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, are 
insufficient to satisfy the requirement to set forth clearly and 
specifically the alleged CUE in a Board decision.  38 C.F.R. § 
20.1404(b).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on the 
grounds of new and material evidence under 38 U.S.C.A. § 5108 
apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).

Prior decisions issued by the Court with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of error."  
Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  As stated by the Court, in order for 
clear and unmistakable error to exist:  (1) "[e]ither the 
correct facts, as they were known at that time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

Review for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  The Board's Rules of Practice further provide 
that, with limited exceptions not applicable here, no new 
evidence will be considered in connection with the disposition of 
the motion.  38 C.F.R. § 20.1405(b).

In this case, the moving party has submitted numerous assertions 
of CUE in the Board's September 1983 decision.  First, he 
contends that the Board erroneously characterized his claim for 
an acquired psychiatric disorder as a claim to reopen even though 
he had filed a timely notice of disagreement to the initial 
rating decision of January 1976 that denied his claim.  Second, 
he contends that the Board erroneously considered the records of 
another in finding that his lumbar spine disorder was congenital 
in nature.  Alternatively, he maintains that the Board 
erroneously concluded that the evidence of record at the time of 
the September 1983 decision demonstrated that his lumbar spine 
disorder was not incurred in or aggravated by service.  Third, he 
asserts that copies of his psychiatric medical records were not 
made available to him in the 1970s and that there was CUE for 
failing to obtain records from the Social Security 
Administration.  Because these arguments were not directly 
discussed in the Board's July 2000 decision, which found that 
there was no CUE in the September 1993 decision, the Board will 
now address this assertions of CUE.  

The Board in September 1983 denied entitlement to service 
connection for a chronic back disorder and for an acquired 
psychiatric disorder, first finding that there was new and 
material evidence to reopen the claims.  According to the 
September 1983 decision, the moving party had "failed to timely 
appeal written notice of rating action denying entitlement to 
service connection for an acquired psychiatric disorder in 
January 1976, thus, that determination became final."  See 
September 1983 Board decision, at p. 16.  

The moving party asserts that the September 1983 Board committed 
a factual error by ignoring evidence of record, namely a March 
1976 statement, indicating that he timely submitted a notice of 
disagreement with the January 1976 rating decision.  Upon 
reviewing the record, the Board agrees that the moving party did 
submit a notice of disagreement in March 1976.  In this 
statement, the moving party signaled his desire/intent to appeal 
the decision regarding "service connection for my nervous 
condition" and requested a hearing before the rating board.  
Therefore, the Board agrees that the September 1983 Board 
erroneously concluded that there had been a final decision 
regarding his service connection claim for an acquired 
psychiatric disorder.  

However, the moving party has failed to set forth why the result 
would have been manifestly different but for the alleged error.  
Rather, the fact that the September 1983 Board considered his 
claim to be a claim to reopen rather than an original claim for 
service connection does not affect the outcome in the least.  In 
fact, the September 1983 rating decision indicated that his claim 
for an acquired psychiatric disorder had been reopened and fully 
adjudicated the merits of his claim based on the evidence of 
record at that time.  See September 1983 Board decision, at p. 9 
and p. 16, expressly indicating that the issue was a "reopened 
claim."  In its de novo review, the Board decision discussed 
relevant evidence of record, including service treatment reports, 
post-service treatment reports, and his statements and testimony 
before finding that "we do not find a reasonable probability 
that an acquired psychiatric disorder, if currently present, is 
causally related to a service connected disease or injury."  Id. 
at p. 5-9.  As a result, the September 1993 Board found, as a 
conclusion of law, that the evidence did not show that "an 
acquired psychiatric disorder was incurred in or aggravated by 
active service, a psychosis was manifest within one year 
thereafter[,] or that an acquired psychiatric disorder is 
proximately due to or the result of [a] service-connected disease 
or injury."  

Regardless whether the September 1983 Board first reopened his 
claim, the moving party's claim for a psychological disorder was 
nonetheless adjudicated fully on the merits.  Had the claim been 
adjudicated as an original claim for service connection, as 
opposed to a claim to reopen, the results would not have 
differed; his claim still would have been denied based upon the 
reasons set forth in the decision.  Thus, the Board finds that it 
has not been shown that the outcome of the claim would have been 
manifestly different but for the error.  Accordingly, the moving 
party's assertion of CUE on the basis that his claim was 
characterized his claim for an acquired psychiatric disorder as a 
claim to reopen must fail because it was not the sort of error 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made."  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).


With regard to the next assertion of CUE, essentially, the moving 
party contends that the Board erroneously considered a December 
1966 X-ray that belonged to another or erroneously concluded that 
other evidence of record was less probative than that of the 
findings of the December 1966 X-ray, which identified spina 
bifida occulta, a developmental or congenital disability.  With 
regard to the moving party's assertion that the December 1966 X-
rays were proven "not to have been mine," the Board reiterates 
that a claim for CUE must be evaluated on the record and law that 
existed at the time of the prior adjudication in question.  A 
review of the evidence of record at the time in September 1983 
included copies of service treatment records, including findings 
from a December 1966 X-ray of the lumbar spine.  After carefully 
reviewing that document, the Board agrees with the moving party 
that the service number is incorrect-it is off by one number, 
although the remaining eight digits are the exact same, and in 
the same order, as those of the moving party.  However, the name 
of the person listed on the December 1966 X-ray is the same as 
the moving party, his sex and age and rank are the same as the 
moving party, and, significantly, the document was created at the 
Warner Post Dispensary, the same facility that processed other 
laboratory results for the moving party.  

In light of all of the information contained on the December 1966 
X-ray, the Board finds that there was no error in considering 
this evidence at the time of the September 1983 rating decision.  
The one-digit error on the service number is insufficient to 
undebatably indicate that the document's findings, i.e. that of 
spina bifida occulta, were erroneous or that the document 
belonged to a person other than the moving party.  Also, in 
September 1993, the Board was aware of his concerns, and the 
decision expressly noted "the veteran's contentions challenging 
the X-ray interpretation in service indicting the presence of a 
congenital back disorder."  Thus, the Board finds that the 
facts, as they were known at that time, were before the 
adjudicator.

Moreover, with respect to the second facet of his CUE claim, the 
moving party alleges that the September 1983 Board did not 
properly consider other evidence of record, namely more recent X-
rays of the spine that diagnosed degenerative changes, that were 
more favorable to his service-connection claim.  In this regard, 
he submitted a June 2007 statement arguing that that the Board 
should have discounted the December 1966 X-rays and instead 
relied on the more recent, 1973 X-rays findings that diagnosed 
osteoarthritis of the spine.   

However, the Board finds that the September 1993 Board decision 
did not fail to consider the medical evidence from 1973 that 
existed at the time of the decision regarding the etiology of his 
lumbar spine disorder.  In the September 1993 decision, the Board 
referenced the VA X-rays taken in 1973 that showed slightly 
narrowed disc space.  See September 1983 Board decision, at p. 
10.  In addition, X-rays considered in conjunction with an 
orthopedic evaluation in January 1974 were also noted to show 
questionable narrowing of the disc space.  Id. at p. 11.  Thus, 
these records were also considered in conjunction with the 
September 1983 Board decision. 

Significantly, the moving party does not indicate that there was 
any other evidence of record that was erroneously omitted or not 
contemplated by the Board at the time of the September 1983 Board 
decision that would have affected the outcome of the decision.  
Rather, he has essentially objected to the September 1983 Board 
decision because the Board found other evidence of record to 
support a finding that his back-related symptomatology was not 
continuous since service and that his lumbar spine disorder was 
not shown to be related to a service connected disorder.  
However, this assertion is simply a disagreement with the factual 
determination that the Board reached and with how the Board 
weighed the evidence in its September 1983 decision-yet a 
disagreement as to how the facts were weighed or evaluated by the 
Board cannot constitute CUE in a Board decision.  38 C.F.R. § 
20.1403(d).  It is well established that a claim of CUE on the 
basis that previous adjudications had improperly weighed and 
evaluated the evidence can never rise to the stringent definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 
9 Vet. App. 412 (1996).  For these reasons, the Board finds that 
the consideration and weighing of December 1966 X-ray findings by 
the Board in the September 1983 decision does not give rise to a 
finding of CUE.


Moreover, the record does not otherwise demonstrate that the 
Board incorrectly applied statutory or regulatory provisions 
extant at that time.  Even if the moving party had asserted that 
the Board erred in relying on its own unsubstantiated medical 
opinion regarding whether his back disorder was incurred in or 
aggravated by service in violation of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), the September 1983 Board decision was 
issued several years prior to the 1991 decision in Colvin. The 
U.S. Court of Appeals of Veterans Claims (Court) has held that 
"opinions from this Court that formulate new interpretations of 
the law subsequent to an RO [or Board] decision cannot be the 
basis of a valid CUE claim."  Berger v. Brown, 
10 Vet. App. 166, 170 (1997).  Further, in 1983, the Board's 
"use of its own medical judgment . . . was common practice prior 
to the Colvin decision. . . .  It was not until this Court 
denounced such a practice that the B[oard] was required to rely 
upon independent medical evidence to supports its medical 
conclusion."  Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995).  
Accordingly, to the extent that the September 1983 Board may have 
relied on its own medical judgment in making its determination 
that his back disorder was not incurred in service, such reliance 
was not error. 

Finally, with regard to the moving party's assertion that he was 
denied access to his psychological files in the 1970s, this time 
period was prior to the September 1983 Board decision, and the 
moving party does not assert, nor does the record indicate, that 
the records were not available for review of adjudicators at the 
time of the 1983 decision.  Thus, the moving party has not shown 
that there was any evidence of psychiatric records that were 
erroneously omitted or not contemplated by the Board at the time 
of the September 1983 Board decision that would have affected the 
outcome of the decision.

The Board has also considered the moving party's assertion that 
VA failed to obtain all relevant records from the Social Security 
Administration in conjunction with the adjudication of his 
service connection claims.  However, a failure to fulfill the 
duty to assist, such as a failure to request and obtain SSA 
records, cannot establish CUE. 38 C.F.R. § 20.1403; Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002) (holding that a breach 
of a duty to assist cannot constitute CUE).

In conclusion, the moving party has not identified any specific 
finding or conclusion in the September 1983 Board decision which 
was undebatably erroneous.  Moreover, the record does not reveal 
any kind of error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

For these reasons, the Board finds that the Board's September 
1983 decision, which denied entitlement to service connection for 
a chronic back disorder and an acquired psychiatric disorder, 
does not contain CUE.  38 U.S.C.A. § 7111; 38 C.F.R. 
§§ 20.1400, 20.1403, 20.1404.  Accordingly, the motion is denied.


ORDER

The motion for revision of the September 1983 Board, which denied 
entitlement to service connection for a chronic back disorder and 
an acquired psychiatric disorder, on the basis of CUE is denied.



                       
____________________________________________
	M.A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



